We do not concur in the foregoing decision. An arrest is defined as a legal restraint of the person; custody. (Webster's International Dict.) It is evident from the record that the search and arrest in this case were but one act. The evidence shows that the officers making the search and arrest had been informed that the law protecting game birds had been violated. They saw feathers, which were those of a hen pheasant, protruding from the coat pocket of the plaintiff in error. They had therefore reasonable ground for believing that he was implicated in the violation of the statute prohibiting the possession of hen pheasants. This belief was reasonably based on what they saw in his possession before searching and arresting him. The search and seizure against which the citizen is protected by constitutional guaranty is unreasonable search and seizure and does not extend to immunity from search on arrest. (People v. Hord, 329 Ill. 117.) The guaranty of the constitution has no application to arrests for offenses consisting wholly or in part in having particular property in possession. In such cases the right of seizure is incidental to the right to arrest. (North v. People, 139 Ill. 81.) The search under the circumstances of this case cannot be said to be unreasonable.
It is the rule in this State, and generally, that when an officer has reasonable ground for believing that a person *Page 273 
is implicated in the commission of a crime he may arrest such person without a warrant and search him without a search warrant. People v. Caruso, 339 Ill. 258; People v. Swift, 319 id. 359; Lynn v. People, 170 id. 527; North v. People, supra;Gindrat v. People, 138 Ill. 103; 5 Corpus Juris, 434.
The opinion adopted is contrary to the rule long adhered to in this State, as the cases above cited show, and puts an unwarranted restraint upon officers of the law in the discharge of their duty.